Citation Nr: 0100292	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.  He died on November [redacted], 1992.  The 
appellant is the veteran's widow.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993, rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.

The Board remanded this case in October 1996 for further 
development.  In short, the Board explained in the October 
1996 remand that the veteran died on November [redacted], 1992, 
as a result of congestive heart failure.  No contributory cause 
of death was noted on the death certificate, which was signed by 
C. Kennedy, M.D., but an accompanying statement from Dr. 
Kennedy dated on the day before the veteran's death indicated 
that the veteran was currently hospitalized with "Class IV 
congestive failure complicated by his asthma."

In June 2000, the Board requested an independent medical 
expert opinion with respect to the issue on appeal.  The 
opinion was received in August 2000, and the appellant's 
representative was provided with a copy and afforded the 
opportunity to submit evidence or argument in response 
thereto.  The case is now ready for appellate review.


FINDING OF FACT

The veteran's asthma had its onset during service and 
contributed to his death from congestive heart failure in 
November 1992.


CONCLUSION OF LAW

The veteran's bronchial asthma was of service onset and 
contributed to his death due to congestive heart failure.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  According to the veteran's death 
certificate, he died on November [redacted], 1992.  The Board 
finds that the facts relevant to her claim have been fully 
developed as required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Service connection for the cause of a veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312.  A 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

As the basis for the present claim for service-connected 
death benefits, the appellant does not assert that cardiac 
disease had its onset during military service or was related 
to military service; she argues instead that respiratory 
disease, specifically asthma, had its onset during service 
and constituted a contributory cause of death within the 
meaning of 38 C.F.R. § 3.312(c).  De novo review of this 
issue requires a critical reevaluation of the various factual 
matters which were addressed in adjudicating the claims for 
service connection for asthma during the veteran's lifetime, 
including (1) whether asthma is shown by clear and 
unmistakable evidence to have preexisted service, (2) whether 
any pre-service asthma increased in severity during service, 
and (3) whether the veteran also had unrelated lung disease 
of postservice onset.

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the cause of the 
veteran's death for the following reasons.  First, the Board 
adopts the findings made by the independent medical expert 
(IME) in his August 2000 opinion.  In short, in a thorough 
and well-reasoned analysis based on a review of the entire 
record, the IME concluded that the veteran's asthma first 
began during service and that it ultimately contributed to 
the cause of the veteran's death.  For example, the IME found 
that there was no medical evidence that the veteran had 
asthma prior to service.  The veteran's October 1953 service 
entrance examination was unremarkable for a lung disorder.  A 
chest x-ray was read as "clouding in the left base compatible 
with recent pneumonitis."  Subsequently, in December 1954, a 
service examiner treated the veteran for mild asthma and the 
common cold with a bronchodilator and Seconal.  In January 
1955, he was diagnosed again with asthma, and was treated 
with two different bronchodilators and Seconal.  The October 
1955 separation examination report noted asthma by history, 
which existed prior to service.  Thus, based on the IME's 
findings, the Board finds that there is no clear and 
convincing evidence of record that the veteran had asthma or 
other respiratory disease prior to beginning his period of 
active duty in the military.

VA is not competent to render medical determinations that are 
not solidly grounded in the record.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  As noted by the IME, there is no 
medical evidence dated prior to service that the veteran had 
asthma.  The Board is entitled to be skeptical of a diagnosis 
rendered many years following service based solely on a 
history related by the veteran, as the diagnosis can be no 
better than the facts alleged by him.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Although the separation examiner 
noted in October 1955 that the veteran's asthma pre-dated 
service, there is no medical evidence of record to support 
this.  As a result, without any credible evidence to the 
contrary, the Board must find that the veteran did not have 
asthma prior to service.

Second, since service, the IME concluded that the only lung 
condition that the veteran had was bronchial asthma, and that 
this was aggravated by his post-service employment as a coal 
miner.  The IME reiterated that the veteran did not have any 
other lung disorder subsequent to military service.  With 
respect to the post-service evidence that the veteran may 
have had emphysema, the IME explained that this was unlikely 
because the veteran never smoked (which is the primary 
etiology of emphysema), the veteran's airway obstruction 
showed reversibility with bronchodilators on pulmonary 
function testing (whereas emphysema destroys lung parenchyma 
and is irreversible), and he had normal diffusing capacity.  
The IME also opined that the veteran did not have Pickwickian 
Syndrome because he did not meet the criteria for it. 

Most importantly, the IME concluded that, although the 
veteran developed primary heart disease later in life and 
pulmonary hypertension and right heart failure can be 
secondary to chronic left heart failure caused by the primary 
heart disease, it was likely that the veteran's worsening 
asthma with its resultant hypoxemia contributed to the 
genesis of pulmonary hypertension and, therefore, contributed 
to his death from congestive heart failure.  

Accordingly, in light of the IME's August 2000 opinion, the 
Board determines that it is at least as likely as not that 
the veteran developed asthma during service, which 
subsequently contributed to his death from congestive heart 
failure.  Thus, resolving the benefit of the doubt in the 
appellant's favor, service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 1310; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

